                   IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF IOWA
                             CENTRAL DIVISION

 UNITED STATES OF AMERICA,

               Plaintiff,                           No. 16-CR-3024-CJW-MAR

 vs.
                                                       MEMORANDUM
 ROBERT LEE KANTARIS,                                OPINION AND ORDER
               Defendant.

                             ____________________________

                                  I.   INTRODUCTION
        This matter is before the Court on defendant’s Motion for Compassionate Release
filed on June 4, 2020. (Docs. 44 & 45). On June 9, 2020, the government timely filed
a brief in resistance. (Doc. 46). On June 15, 2020, defendant timely filed a reply. (Doc.
49). Oral argument was not requested and is not necessary. See LR 7(c). For the
following reasons, the Court denies defendant’s motion.
                            II.   RELEVANT BACKGROUND
        From December 17, 2012, through January 22, 2016, officers received
information that defendant was distributing methamphetamine from his residence in
Mason City, Iowa. (Doc. 25, at 3). Officers also learned that defendant used his
employment as a truck driver to import methamphetamine into Mason City. (Id.). On
January 8 and 21, 2016, defendant sold methamphetamine to a confidential informant in
his home. (Id., at 4). On January 22, 2016, officers executed a search warrant at
defendant’s residence and discovered five plastic baggies of methamphetamine, a digital
scale, several glass methamphetamine pipes, several small empty plastic baggies, three
police scanners, five security cameras, viewing monitors, handgun ammunition, a




       Case 3:16-cr-03024-CJW-MAR Document 50 Filed 06/29/20 Page 1 of 12
handgun magazine, and a total of $1,866 in cash. (Id., at 6). Defendant ultimately
stipulated that he was responsible for intentionally distributing more than 75 grams of
actual (pure) methamphetamine. (Id., at 3, 6).
         On July 20, 2016, a grand jury issued an Indictment charging defendant with one
count of conspiracy to distribute a controlled substance in violation of Title 21, United
States Code, Sections 841(a)(1), 841(b)(1)(A), and 846 (“Count 1”), one count of
distribution of a controlled substance in violation of Sections 841(a)(1) and 841(b)(1)(B),
and one count of possession with intent to distribute a controlled substance in violation
of Sections 841(a)(1) and 841(b)(1)(A). (Doc. 1). On August 2, 2016, officers arrested
defendant. (Doc. 6). On August 3, 2016, defendant pleaded not guilty and was detained
pending trial. (Doc. 9). On September 19, 2016, defendant changed his plea to guilty
on Count 1 pursuant to a plea agreement with the government. (Docs. 16–1 & 18). On
October 4, 2016, the Court accepted defendant’s plea. (Doc. 21).
         On December 6, 2016, the United States Probation Office (“USPO”) filed
defendant’s final presentence investigation report (“PSR”). (Doc. 25). Defendant was,
at that time, 59 years old and residing in Mason City, Iowa, where he was also born.
(Id., at 2, 15). Defendant was raised in an apparently stable home and graduated from
high school. (Id., at 2, 15–16). His employment history was inconsistent. (Id., at 21–
22). While married from 1976 to 1989, defendant had two sons, one of whom passed
away in 2010. (Id., at 16). During a subsequent relationship, defendant had a third son.
(Id.).
         Defendant’s health problems include psoriasis, colonic diverticulosis, and multiple
surgeries for hernia repairs and a bicep tendon repair. (Id., at 16, 19). In late January
2016, defendant was hospitalized after he smoked methamphetamine and got into a
snowmobile accident. (Id., at 16). Defendant had several fractured ribs, contusions, a
punctured lung, a sprained knee, and a “disfigured” hand. (Id.). In late April 2016,




                                              2

     Case 3:16-cr-03024-CJW-MAR Document 50 Filed 06/29/20 Page 2 of 12
defendant was diagnosed with right chronic subdural hematoma with brain compression
and midline shift. (Id., at 18). Defendant reported he had undetected brain bleeding
from his earlier snowmobile accident which required surgery. (Id.). In May 2016,
defendant was prescribed medication for his persisting headaches and weakness. (Id.).
In August 2016, while incarcerated, defendant was diagnosed with headaches and a non-
traumatic intracerebral hemorrhage. (Id.). Defendant recently reported shooting pains
in his leg and neck, pain in his right temple, spotted vision, and an enlarged prostate.
(Id., at 19).
        Defendant has long shown symptoms of anxiety and depression. (Id.). Defendant
had a long history of alcohol, marijuana, cocaine, and methamphetamine abuse, notably
using methamphetamine daily from 2010 to July 2016. (Id., at 20). Defendant had
participated in multiple drug treatment programs and successfully completed two. (Id.,
at 20–21).
        Defendant’s criminal history began at age 35 and contained convictions for
disorderly conduct, three thefts, three domestic abuse assaults, an additional assault
against a former girlfriend, attempted burglary, criminal mischief, trespass, interference
with official acts, and violation of a no contact order. (Id., at 10–14). Defendant violated
his probation on multiple occasions for, among other things, violating a no contact order
twice, testing positive for methamphetamine multiple times, failing to maintain
employment, failing to meet with his probation officer, engaging in new criminal
conduct, and failing to make payments toward court-ordered obligations. (Id., at 11–
13).
        On January 4, 2017, the Court sentenced defendant. (Doc. 33). Defendant was
in criminal history category III with a total offense level of 27, yielding an advisory
guideline range of imprisonment of 87 to 108 months followed by at least five years on
supervised release. (Doc. 25, at 25–26). This offense was subject to a mandatory




                                             3

       Case 3:16-cr-03024-CJW-MAR Document 50 Filed 06/29/20 Page 3 of 12
minimum sentence of 120 months imprisonment. (Id., at 25). The Court sentenced
defendant to 120 months’ imprisonment followed by five years on supervised release as
well as a fine of $10,000. (Doc. 34). Defendant is currently incarcerated at FCI Forrest
City Low (“FCL”) with a projected release date of February 7, 2025. (Doc. 45, at 2).
                 III.   COMPASSIONATE RELEASE STANDARDS
      A court’s ability to modify a sentence after it has been imposed is limited. Title
18, United States Code, Section 3582(c)(1)(A) allows a court to modify a sentence
through “compassionate release.”      A defendant may directly petition the court for
compassionate release “after the defendant has fully exhausted all administrative rights
to appeal a failure of the [Bureau of Prisons] to bring a motion on the defendant’s behalf
or the lapse of 30 days from the receipt of such a request by the warden of the defendant’s
facility, whichever is earlier.” 18 U.S.C. § 3582(c)(1)(A). The court may only reduce
the defendant’s sentence, however, after considering the factors set forth in Title 18,
United States Code, Section 3553(a) to the extent they are applicable, and finding that:
      (i) extraordinary and compelling reasons warrant such a reduction; or
      (ii) the defendant is at least 70 years of age, has served at least 30 years in
      prison, pursuant to a sentence imposed under section 3559(c), for the
      offense or offenses for which the defendant is currently imprisoned, and a
      determination has been made by the Director of the [Bureau of Prisons] that
      the defendant is not a danger to the safety of any other person or the
      community, as provided under section 3142(g);
      and that such a reduction is consistent with applicable policy statements
      issued by the Sentencing Commission[.]
18 U.S.C. § 3582(c)(1)(A). Defendants bear the burden of establishing eligibility for a
sentence reduction. United States v. Jones, 836 F.3d 896, 899 (8th Cir. 2016).
      The starting point in determining what constitutes “extraordinary and compelling
reasons” under Section 3582(c)(1)(A)(i) is the United States Sentencing Guidelines
(“USSG”) discussing compassionate release. See USSG §1B1.13; see also United States




                                            4

     Case 3:16-cr-03024-CJW-MAR Document 50 Filed 06/29/20 Page 4 of 12
v. Rivernider, No. CR10-222, 2019 WL 3816671, at *2 (D. Conn. Aug. 14, 2019).
USSG Section 1B1.13 provides extraordinary and compelling reasons exist when the
defendant is (1) suffering from a terminal illness; (2) suffering from a serious physical
or medical condition, a functional or cognitive impairment, or physically or mentally
deterioration due to aging which substantially diminishes the defendant’s ability to care
for themselves within the facility and from which the defendant is not expected to recover;
(3) at least 65 years old, experiencing serious deterioration due to age, and has served at
least 10 years or 75 percent of their sentence; (4) experiencing a change in family
circumstances, namely the death or incapacitation of the caregiver of the defendant’s
minor child or the incapacitation of the defendant’s spouse who now requires the
defendant’s care; (5) some other extraordinary and compelling reason as determined by
the Director of the Bureau of Prisons (“BOP”).
       Courts are split on whether the policy statement is binding because it predates the
First Step Act of 2018’s changes to Section 3582(c)(1)(A). Compare United States v.
Lynn, No. CR89-0072, 2019 WL 3805349, at *4 (S.D. Ala. Aug. 13, 2019), with United
States v. Urkevich, No. CR03-37, 2019 WL 6037391, at *3 (D. Neb. Nov. 14, 2019).
This Court has concluded USSG Section 1B1.13, although it is a helpful guidepost, does
not restrain a court’s assessment of whether extraordinary and compelling reasons exist
to release a defendant. See United States v. Burnside, No. 6:18-CR-2068-CJW-MAR,
2020 WL 3443944, at *3–4 (N.D. Iowa June 18, 2020) (compiling cases).
                                  IV.    DISCUSSION
       A.     Exhaustion of Administrative Remedies
       Section 3582(c)(1)(A) states the court may reduce a defendant’s term of
imprisonment after the defendant exhausts all administrative remedies within the BOP or
after “the lapse of 30 days from the receipt of such a request by the warden of the
defendant’s facility, whichever is earlier[.]” This Court has held defendants are not




                                            5

     Case 3:16-cr-03024-CJW-MAR Document 50 Filed 06/29/20 Page 5 of 12
required to administratively appeal a warden’s denial and may fulfill the exhaustion
requirement of Section 3582(c)(1)(A) by waiting 30 days from the date the warden
receives their request before filing a motion in the courts. See Burnside, 2020 WL
3443944, at *4–7.
       On March 30, 2020, defendant submitted his request for release to FCL’s warden.
(Doc. 45–1, at 3–5). On April 29, 2020, the warden denied his request. (Id., at 1–2).
It appears defendant did not appeal the warden’s denial. On May 18, 2020, defendant
filed a pro se motion for compassionate release in this Court. (Doc. 40). After the Court
appointed defendant counsel (Doc. 41), defendant filed his Motion for Compassionate
Release now before the Court on June 4, 2020 (Doc. 44). Because 30 days have now
elapsed since defendant submitted his request to the warden, the Court finds defendant
has fulfilled the exhaustion requirement of Section 3582(c)(1)(A).
       B.     Extraordinary and Compelling Reason
       Defendant argues an extraordinary and compelling reason for release is present
because his medical conditions put him at a high risk of severe complications and death
if exposed to COVID-19. (Doc. 45, at 6–11). Defendant cites his age of 62 and
diagnoses of hyperlipidemia, hypertension, gastroesophageal reflux disease (“GERD”),
psoriasis, and major depressive disorder.1          (Id., at 7).     The government argues
defendant’s health conditions are insufficient. (Doc. 46, at 3–11). Particularly disputed
is the extent to which the Court should consider the extensive outbreak of COVID-19 at


1
  Defendant’s pro se motion for compassionate release also mentions a prior heart attack, his
brain bleeding in 2016, his broken ribs and punctured lung in 2016, a history of lung infections,
and a chronic cough. (Doc. 40, at 2–3). His current motion for release does not mention these
conditions. These conditions are not discussed in his BOP records either. As to his lungs, the
only statement in the record is that they sound clear. (Doc. 45–2, at 95). Defendant noted a
recurring cough in June 2018 but has since denied having a cough. (Id., at 14, 69, 116–18).
Thus, although the Court notes some of these conditions occurred in the past, they do not appear
to be concerning presently.




                                               6

     Case 3:16-cr-03024-CJW-MAR Document 50 Filed 06/29/20 Page 6 of 12
FCL. Currently, there are 30 inmates and one staff person with active cases of COVID-
19 at FCL.     COVID-19, BOP, https://www.bop.gov/coronavirus/.             More than 660
inmates and three staff have recovered from COVID-19. Id.
       Numerous courts have held a defendant’s relevant health conditions and the
presence of COVID-19 within the BOP generally, or within the defendant’s specific
facility, together can constitute an extraordinary and compelling reason for compassionate
release. See Burnside, 2020 WL 3443944, at *7 (compiling cases). The Centers for
Disease Control (“CDC”) lists nine categories of people who are at higher risk of severe
illness and death from COVID-19: (1) people 65 years or older, (2) people living in a
long-term care facility, (3) people with chronic lung disease or moderate to severe
asthma, (4) people with a serious heart condition, (5) people with a compromised immune
system, (6) severely obese people with a body mass index (“BMI”) of 40 or above,
(7) diabetic people, (8) people with chronic kidney disease undergoing dialysis, and
(9) people with liver disease. People Who Are at Higher Risk for Severe Illness, CDC,
https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
risk.html. The latter seven categories apply to “[p]eople of all ages with underlying
conditions, particularly if not well controlled[.]” Id.
       Defendant’s major depressive disorder, GERD, and psoriasis do not implicate any
of the CDC’s elevated risk categories.2 See, e.g., United States v. Daza-Cortez, No.

2
   Major depressive disorder is, as it sounds, “a common but serious mood disorder.”
Depression,     National     Institute  of   Mental      Health,   https://www.nimh.nih.gov-
/health/topics/depression/index.shtml. Psoriasis is a common, long-term skin condition which
causes red, itchy, scaly patches in various places.                Psoriasis, Mayo Clinic,
https://www.mayoclinic.org/diseases-conditions/psoriasis/symptoms-causes/syc-20355-840.
GERD “is a digestive disorder that occurs when acidic stomach juices, or food and fluids back
up from the stomach into the esophagus.” Gastroesophageal Reflux Disease (GERD), American
Academy of Allergy, Asthma & Immunology, https://www.-aaaai.org/conditions-and-
treatments/related-conditions/gastroesophageal-reflux-disease#:~:text=Gastroesophageal%20-
Reflux%20Disease%20(GERD)%20is,higher%20risk%20of%20developing%20GERD.




                                             7

     Case 3:16-cr-03024-CJW-MAR Document 50 Filed 06/29/20 Page 7 of 12
2:15-cr-00269-RAJ, 2020 WL 3451959, at *5–6 (W.D. Wash. June 24, 2020) (holding
the defendant’s depression, GERD, and colitis were not the type of chronic conditions
warranting release); United States v. Delgado, No. 3:18-cr-17-(VAB)-1, 2020 WL
2464685, at *4 (D. Conn. Apr. 30, 2020) (noting the defendant’s obesity and sleep apnea
were relevant to COVID-19 but his psoriasis was not); United States v. Davis, No. 17-
CR-615 (JMA), 2020 U.S. Dist. LEXIS 71963, at *3 (E.D.N.Y. Apr. 23, 2020)
(“Defendant has not explained how GERD specifically presents a heightened risk for
contracting COVID-19 or experiencing more severe health complications if COVID-19
is contracted.”). Although the Court acknowledges that mental health concerns may
compound a defendant’s physical ailments, see (Doc. 49, at 2), mental health alone is not
the type of condition which itself increases an inmate’s susceptibility to COVID-19. It
is notable that defendant is prescribed Betamethasone, an immunosuppressant, for his
psoriasis in the form of a topical cream for use on his scalp and in his beard. (Doc. 45–
2, at 3, 45 68, 181). Some courts have found “severe forms of psoriasis requiring
immunosuppressive therapies” may put an inmate at greater risk because such
immunosuppressants lower the body’s ability to combat infections. United States v.
Robinson, No. 18-cr-00597-RS-1, 2020 WL 1982872, at *2 (N.D. Cal. Apr. 27, 2020)
(noting psoriasis alone is generally not a risk factor but that the defendant’s psoriasis was
so severe that he was a mortality risk even before the COVID-19 pandemic arose); see
also United States v. Chappell, No. 16-CR-512-LTS, 2020 WL 3415229, at *1
(S.D.N.Y. June 22, 2020) (noting the defendant was being treated for “advanced
psoriasis” with immunosuppressive therapies). The record never describes defendant’s
psoriasis as severe or advanced, but it does note he uses Betamethasone and another
steroid cream in small amounts and a special shampoo for it. (Id., at 119, 181–82).
Although these treatments are significant, they are only topical. Because he is not using
Betamethasone orally or intravenously, it appears it would have little to no impact on his




                                             8

     Case 3:16-cr-03024-CJW-MAR Document 50 Filed 06/29/20 Page 8 of 12
immune system. See If You Are Immunocompromised, Protect Yourself from COVID-19,
CDC,          https://www.cdc.gov/coronavirus/2019-ncov/needextraprecautions/immuno-
compromised.html (noting corticosteroids and immunosuppressants inhibit the body’s
immune system when used orally or intravenously); Conforti, et al., COVID-19 and
Psoriasis: Is It Time to Limit Treatment with Immunosuppressants? A Call for Action,
Dermatology      Therapy,    https://onlinelibrary.wiley.com-/doi/full/10.1111/dth.13298
(March 2020) (suggesting “topical and/or drugs with a lower impact on the immune
system” should be preferred over immunosuppressant drugs amid the pandemic). Thus,
the Court notes these conditions and treatments but affords them little weight.
       Although defendant will soon be 63 years old, he does not meet the CDC’s risk
category for persons over age 65. The only potential risk category defendant meets is
for persons with a serious heart condition due to his hyperlipidemia and hypertension.
His hyperlipidemia is described only as being “controlled with [medication]” and having
“no side effects.” (Doc. 45–2, at 68) (capitalized in original). Defendant also takes
medication for his hypertension. (Id., at 3). Defendant’s last significant complaint about
his hypertension was on June 25, 2018. (Id., at 119). His cardiovascular health overall,
even noting his hyperlipidemia and hypertension, was described on May 28, 2019, as
being within normal limits and having regular rate and rhythm. (Id., at 69–70). In sum,
although defendant has cardiovascular health issues, the record does not reflect such
issues are serious. Thus, it does not appear defendant falls within any of the CDC’s risk
categories.
       The Court must also evaluate to what extent defendant is at risk of exposure to
COVID-19 at FCL, which is undoubtedly a viral hot spot among BOP facilities.
Although the BOP and CDC are now implementing even greater measures to stymie the
spread of the virus, the sheer numbers out of FCL are alarming, particularly for a facility
of only around 2,000 inmates. See FCI Forrest City Low, BOP, https://www.bop.gov-




                                            9

     Case 3:16-cr-03024-CJW-MAR Document 50 Filed 06/29/20 Page 9 of 12
/locations/institutions/for/. Although the number of active cases at FCL is now falling
dramatically, see (Doc. 49, at 1), the data shows inmates at FCL have a significant
probability of being exposed to COVID-19. If defendant had serious medical conditions
in his record which significantly increased his risk of serious complications or death, the
Court would be concerned for his safety at FCL. Defendant, however, does not have
such conditions. Despite defendant’s risk of exposure being higher than inmates at other
facilities, his corresponding risk of severe consequences is low.
       Thus, the Court finds defendant has not presented an extraordinary and compelling
reason for release and denies his motion on this basis. In the alternative, the Court will
independently discuss the Section 3553(a) factors as if defendant had presented an
extraordinary and compelling reason for release.
       C.     Section 3553(a) Factors and Danger to Community
       Guideline Section 1B1.13(2) provides compassionate release is appropriate only
where “the defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g)[.]” Section 3582(c)(1)(A) requires a
court to consider the factors set forth in Title 18, United States Code, Section 3553(a)
before granting compassionate release. Section 3553(a) requires the Court to consider:
(1) “the nature and circumstances of the offense and the history and characteristics of the
defendant;” (2) the need for the sentence to reflect the seriousness of the offense, promote
respect for the law, provide just punishment, and provide rehabilitative opportunities and
care to the defendant; (3) the kinds of sentences available; (4) the sentencing range as set
by the USSG; (5) any pertinent policy by the United States Sentencing Commission;
(6) the need to avoid unwarranted sentencing disparities among similarly situated
defendants; and (7) the need for restitution to any victims.
       The 3553(a) factors are mixed but weigh against release. For approximately three
years at least, defendant used his employment as a truck driver to import and sell




                                            10

    Case 3:16-cr-03024-CJW-MAR Document 50 Filed 06/29/20 Page 10 of 12
methamphetamine in Mason City. Defendant’s residence was outfitted with a significant
amount of equipment to avoid or deter detection, such as cameras, monitors, and police
scanners. It appears, however, that defendant was only a minor distributor. Although a
magazine and some ammunition were discovered at his home, there is no evidence he
used a firearm while dealing in controlled substances. His employment history is spotty.
Defendant used multiple controlled substances for years, methamphetamine daily.
Defendant continued to use methamphetamine despite completing two drug treatment
programs and getting into a snowmobile accident as a result of his drug abuse. Nothing
in his background explains or mitigates his substance abuse issues. Defendant’s criminal
conduct has only escalated since 1992. Although he has no prior drug offenses, he did
violate the terms of his probation on multiple occasions for using methamphetamine.
Notably, defendant has had no disciplinary reports while in prison and has instead taken
classes and worked. (Docs. 40, at 4; 45–3; 45–4). He also has a stable residence to go
to when released. (Doc. 45–5). Defendant is approximately four years into his term of
incarceration and, after accounting for good time credit earned, still has approximately
four years to go. (Doc. 45, at 12). Given the nature of his offense and his personal
characteristics, even when considering the mitigating factors present, a reduction of
approximately 50 percent is not warranted. The remainder of defendant’s sentence is
necessary to deter this defendant and others similarly situated as well as to justly punish
defendant, promote respect for the law, and protect the public.




                                            11

    Case 3:16-cr-03024-CJW-MAR Document 50 Filed 06/29/20 Page 11 of 12
                                  V.      CONCLUSION
       For these reasons, defendant’s Motion for Compassionate Release is denied.
(Doc. 44).3    Defendant must serve the remainder of his term of incarceration as
previously directed. (Doc. 34).
       IT IS SO ORDERED this 29th day of June, 2020.



                                           _________________________
                                           C.J. Williams
                                           United States District Judge
                                           Northern District of Iowa




3
 To the extent defendant’s pro se motion for compassionate release (Doc. 40) is not superseded
by his current motion (Doc. 44), the Court denies it as duplicative.




                                             12

    Case 3:16-cr-03024-CJW-MAR Document 50 Filed 06/29/20 Page 12 of 12
